Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/18/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112

Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected because it contains no text. The claim indicator indicates that it is an original claim but it is unclear what is actually being claimed since there is no text. For the purposes of compact prosecution, the claim will be treated as having the limitations of claim 17 as specified in the claims filed 5/3/2019.

Claim Rejections - 35 USC § 103
Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bulger et al. (US 8236519) in view of Keith et al. (National Toxicology Program’s Chemical Solubility Compendium (1992; cited in the IDS), Denny (US 5151370; Denny 370), Kang  et al. (US 20120064584)  and Denny 4224034 (Denny 034; cited in the IDS file 4/21/2022).
	Bulger teaches a kit and method for the determination of the concentration of acetaminophen in an aqueous sample (col. 4, lines 64-48 and col. 5, lines 39-42). The full disclosure of the kit is provided in claims 1-21 as follows:
	Bulger discloses a kit for the determination of acetaminophen in claims 1 and 6  of ‘519 comprising:
A kit for determining the concentration of acetaminophen in a sample, the kit comprising: a first reagent (R1) comprising an aryl acylamidase for hydrolyzing acetaminophen to p-aminophenol; a second reagent (R2) comprising a xylenol chromophore for oxidative coupling to the p-aminophenol; and a suitable catalyst for catalyzing the oxidative coupling of the xylenol chromophore and the p-aminophenol,
wherein the xylenol chromophore is 2,5-dimethylphenol and the catalyst is hydrated MnCl2, instant claim 1, in part.
Claims 4-8 of Bulger teach the sample is an aqueous sample is serum or plasma, that the reagents are liquid-stable, wherein the kit further comprises instructions for carrying out an acetaminophen determination assay, as in instant claims 2-5, respectively.
Claim 9 of the patent teaches the content of the instruction of the kit comprising contacting the sample with R1 and a first suitable diluent to form a hydrolysis solution; incubating the hydrolysis solution to permit a hydrolysis reaction, wherein acetaminophen in the sample is converted to p-aminophenol; contacting the hydrolysis solution with R2 and a second suitable diluent to form an oxidative coupling solution; incubating the oxidative coupling solution to permit an oxidative coupling reaction, wherein the xylenol chromophore is coupled to the p-aminophenol in the presence of the catalyst to form a colored product; and determining the amount of the colored product formed, wherein the amount of the colored product is proportional to the amount of acetaminophen initially present in the sample, as in instant claim 6, in part. 
Claims 10 and 11 of the patent teach that the assay is reliable in the presence of i) biological molecules present in biological fluids, or ii) therapeutic levels of N-acetylcysteine (NAC) where the biological molecules are selected from the group consisting essentially of bilirubin and hemoglobin, as in instant claims 7 and 8, respcetively. 
Claims 12-16 of the patent teaches the following (claim 12); that the therapeutic levels of NAC are greater than 800 mg/L (claim 12; instant claim 9); that  R1 comprises aryl acylamidase at a concentration of about 10 U/L to about 5000 U/L (claim 13; instant claim 10); that R2 comprises xylenol chromophore at a concentration of about 0.075 g/L to about 115 g/L (claim 14; instant claim 11); wherein the catalyst is present in R1 in a concentration of about 0.0005 g/L to about 1.000 g/L (claim 15, instant claim 12); and that R2 comprises 2,5-dimethylphenol in a concentration of about 0.075 g/L to about 115 g/L and the catalyst is MnCl2·H2O which is present in R1 in a concentration of about 2.5 g/L to about 20 g/L (claim 16, instant claim 13). 
It is further taught that R2 further comprises reduced glutathione in a concentration of about 0.005 g/L to about 5.000 g/L (claim 17; instant claim 14). 
Claim 18 of the patent teaches that R1 further comprises a protein solubilizer, a protein stabilizer, an enzyme stabilizer, a metal chelator, a buffer, a surfactant, a pH adjuster, a preservative, an excipient, or a combination thereof (instant claim 15). 
Claim 19 of the patent teaches that  the enzyme stabilizer is selected from the group consisting essentially of polyvinylpyrrolidone 40,000 MW, BSA Fraction V, trehalose, sodium p-hydroxybenzoate, p-hydroxybenzoic acid, and combinations thereof (instant claim 16). Claim 17 of the patent teaches that R2 further comprises a buffer, a surfactant, a pH adjuster, a preservative, an antioxidant, an excipient, or a combination thereof (instant claim 17). Finally claim 21 of the patent teaches that R1 comprises about 932.7 U/L aryl acylamidase and about 0.0525 g/L MnCl2·H2O; and wherein R2 comprises about 7.5 g/L 2,5-dimethylphenol and about 0.500 g/L reduced glutathione; instant claim 18). 
Bulger teaches that the assay is reliable in the presence or absence of therapeutic levels of N-acetyl cysteine (col. 5, lines 55-65). As Bulger teaches that the assay is accomplished in an aqueous solution, the ordinary artisan would reasonably conclude that the reliability extends to aqueous solutions.
Bulger teaches that the assay method for determining the concentration of acetaminophen in an aqueous sample is typically carried out in two parts. The first part involves the enzymatic hydrolysis of acetaminophen to p-aminophenol. The second part involves the oxidative coupling of p-aminophenol to a xylenol chromophore in the presence of an appropriate catalyst to form a colored product. In some embodiments, the preferred catalyst is selected from weak oxidizers. The concentration of acetaminophen in the sample may then be determined, for instance, by measuring the change in absorbance at a given wavelength and comparing the value obtained against a standard or set of standards having a known acetaminophen concentration. 
The assay method is a two-part assay carried out as follows. In the first part, an aliquot of sample is brought into contact with a first reagent (R1) containing the enzyme to form a hydrolysis solution where acetaminophen is hydrolyzed to p-aminophenol. This first reagent may be referred to as the enzyme reagent. The hydrolysis solution containing the sample in R1 is mixed and optionally diluted. In one embodiment, the optional dilution step involves a 1:1 dilution of R1 with a suitable diluent, such as deionized water. The solution is mixed and the hydrolysis reaction is continued to completion at an appropriate temperature to allow the hydrolysis of acetaminophen in the sample to p-aminophenol. An absorbance value is obtained at a given wavelength. 
In the second part, upon completion of hydrolysis, a second reagent (R2) containing the xylenol chromophore is added to the hydrolysis solution and the resulting mixture is briefly mixed. The second reagent (R2) may be referred to as the chromophore reagent. Oxidative coupling of the xylenol chromophore with p-aminophenol requires the presence of a suitable catalyst. In one embodiment, the catalyst for the oxidative coupling reaction is a component of R1 such that the catalyst and chromophore do not associate until R1 and R2 are combined. Alternatively, the catalyst may be a component of R2, or may be added to the mixture of R1 and R2 to drive the oxidative coupling step. The oxidative coupling reaction is continued to completion at an appropriate temperature. Upon completion, absorbance is measured at a given wavelength and the change in absorbance between the first part and the second part is calculated (col. 6, lines 4-64); as instant claims 19, 25 and 40, all in part.
Bulger teaches supra where (R1) comprises an aryl acylamidase (instant claims 25 and 40) for hydrolyzing acetaminophen to p-aminophenol; a second reagent (R2) comprising a xylenol chromophore for oxidative coupling to the p-aminophenol. Also included is with R2 a suitable catalyst for catalyzing the oxidative coupling of the xylenol chromophore and the p-aminophenol. The xylenol chromophore is 2,5-dimethylphenol (instant claims 21, 40 and 41 to the xylenol chromophore) and the catalyst is hydrated MnCl2 (instant claims 22, 23, 40 and 41). 
The kit components as defined in claims the reagents R1 and R2. R1 contains an acylamidase for hydrolyzing acetaminophen to p-aminophenol. Reagent (R2) comprises a xylenol chromophore, 2,5-dimethylphenol, for oxidative coupling to the p-aminophenol and a suitable catalyst, hydrated MnCl2, for catalyzing the oxidative coupling of the xylenol chromophore and the p-aminophenol as in claims 19, 25 and 40. The kit claims further disclose the concentrations, amounts and further components where claims instant claims 26, 28-33 and 35 correspond to the disclosure of claims 13 and 15-21 of the patent to Bulger.
Bulger further teaches that the xylenol chromophore can be any suitable dimethylphenol including 2,5-dimethylphenol and 2,3-dimetylphenol (col. 10, lines 27-37; instant claims 21, 26 and 40).
The oxidative coupling reaction each take place at a temperature of about 37 degrees C (col. 12, lines 45-49)  for about 3 to 10 minutes (col. 12, lines 50-56), preferably at a about 10.8 (col. 12, lines 28-33), as in instant claim 36.
The hydrolysis reaction takes place preferably at a temperature of 37 degrees C. for about 3 to 10 minutes (col. 9, lines 51-62). The pH of the hydrolysis reaction is preferably 8.6 (col 9, lines 19-22), as in instant claim 36).
The hydrolysis solution (R1) is preferably diluted at 1:1 with a suitable diluent prior to the hydrolysis reaction (col. 6, lines 36-44; instant claim 34).
The concentration of acetaminophen is determined by measuring the absorbance at the end of the hydrolysis reaction and at the end of the oxidative coupling reaction and comparing the difference against a set of standards (col. 13, line 64 to col. 14, line 3). The preferred range is from between 610-665 nm (col. 13, lines 25-26; instant claim 37). In Example 2, the absorbance was measured at 660 nm (col. 16, lines 39-45; instant claim 38). As noted supra, the assay is serum or plasma (instant claims 24 and 39).
Bulger does not teach that the xylenol chromophore is dissolved in DMSO (related to the kit claims) or where the xylenol chromophore is pre-dissolved in DMSO related to the claimed assay method (claims 19, 25 and 40). 
Keith teaches the solubility of 2,3-, 2,4-, 2,5 and 2,6-dimethylphenol in water and DMSO. In all cases, the solubility of these compounds is less than 1mg/mL in the temperature range of 18 to 23 degrees C). However, the solubility of these compounds in DMSO is at greater than or equal to 100 mg/ml at temperatures between 18 to 23 degrees C. From this disclosure, the ordinary artisan would reasonably conclude that the solubility of the xylenol chromophores is very poor in water.
Kang teaches a buffer composition for promoting the enzymatic production of calcitriol or calcifediol. The buffer composition comprises a metallic compound, an organic solvent, cyclodextrin, Tris, sodium chloride and water (abstract).
The reaction comprises the introduction of a hydroxylic group to vitamin D3 through a biocatalytic reaction ([0062]). In Example 3, the effect of organic solvents on the biocatalytic reaction was determined. Table 3 shows the effect of four solvents on the production yield of D3 (an insoluble material) to calcitriol and calcifediol. The presence of acetone or DMSO, thus dissolving D3, greatly increased the production yield of D3 to calcifediol and calcitriol ([0078] to [0082]).
Denny 370 teaches an assay or the determination of serum iron. The reagent for the method is chromophore chromazurol B (CAB), chromazurol S (CAS) or an addition salt thereof, a surfactant that forms a ternary complex with iron and the chromophore, buffer and DMSO. The inclusion of DMSO provides multiple advantages by solubilizing the chromophore in its acid-form, eliminating interference for protein in serum and accelerating the reaction time (col. 3, lines 50-68).
Denny 034 teaches that lipemia may interfere with direct serum methods for the measurement of iron because it causes turbidity of the sample at the time the color measurement is made. The turbidity  has the effect of absorbing light. Hence the absorbance may be attributed to the absorbance by the chromophore which produces an error in the quantification of the iron in the sample (col. 4, lines 6-22).
Denny 034 teaches that the presence of DMSO to the assay reduces lipemia and/or protein interference in the assay  (col. 4, lines 60-65).
In section (e) of the “Summary of Achievements and Advantages of Inventive Concepts,” Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-dissolve the xylenol chromophore in DMSO for reagent R2 in the kit of Bulger where the xylenol chromophore is pre-dissolved for the method of Bulger. The ordinary artisan would have been motivated to do so because the use of DMSO improves the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component in a composition. Furthermore, it is known that DMSO minimizes  the effects of turbidity caused by proteins and/or lipemia. Such a minimization of  turbidity results in  the  quantification of the absorbance due to only the chromophore. 
Thus, the use of DMSO in aqueous assays to decrease the effects of turbidity  due to lipemia and/or proteins and to improve the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component in a composition is the use of a known technique to improve a similar method in the same way (MPEP 2143 I C). From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increase the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. This motivates the ordinary artisan to  dissolve the xylenol chromophore in DMSO prior to the assay method of Bulger in  order to solubilize the chromophore substrate to accelerate the reaction time with the added advantage of eliminating protein and/or lipemia interference. The ordinary artisan would have had a reasonable expectation that one could dissolve a xylenol chromophore in DMSO because Keith teaches this.
Regarding the ability of the kit to detect 15.1 µg/ml acetaminophen in the presence of 1000 mg/L of a sterile, non-pyrogenic fat emulation comprising 20% soybean oil, 1.2% egg yolk, phospholipids, 2.25% glycerin and for injection (previously identified in the claim as Intralipid®), this would be a natural outcome of the use of the kit because the same reagents are being used in R1 and R2 as claimed.
Response to Arguments
Applicant recites the independent claims followed by  several passages of Bulger (US 20190338337; which is the PG publication of the instant application. It is preferred that Applicant cite the specification of the instant application, as filed). The passages refer to the pre-analytical  interference associated with the presence of lipid molecules (lipemia). Applicant cites passages of the PGPUB which state that lipemia can cause increased light absorption with affects assays that use spectrophotometric methods. Absorbance is proportional to the amount of lipids in the sample. Prior art solutions to this problems is the removal of lipids via ultracentrifugation etc. which decrease assay sensitivity.
Applicant asserts that the effect of DMSO in reducing lipemia interference in the acetaminophen  assay by adding DMSO to R2 was surprising because it can also be used for patients taking NAC treatment because it also increases lipid sensitivity in this case as well.
Applicant also summarizes other advantages to the use of DMSO in R2 which includes with samples containing up to approximately 3000 mg/dL triglycerides without the need for removal by centrifugation. The sensitivity of the assay is also increased. Applicant recites other medical conditions associated with lipids in samples.
Examiner Response
In response to applicant's argument for the need to decrease lipids that are present in a sample for spectrophotometric assay and that DMSO successfully decreased the interference of lipemia in a spectrophotometric assay for acetaminophen, the effect of the reduction due turbidity interference caused by lipemia is already recognized by the prior art. See Denny 034 supra. Such a reduction in interference from lipemia would reasonably  extend to other assays, including the instant assay, because the effect of the DMSO is on the lipemic effect of the fat molecules which are present especially  in aqueous serum samples. That is, the effect is on the decrease due to absorbance of fat molecules and not the identity of the substrate for the assay.
The MPEP sates the following:
MEPE 716.02 (c) II states the following which regard to expected beneficial results which are evidence of obviousness:
 “Expected beneficial results are evidence of obviousness of a claimed invention, just as
unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d
535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel
solubility accomplished by adding an acidic buffering agent to a fluoride containing
dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13
USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a
process of sterilizing a polyolefinic composition which contains an antioxidant with high-
energy radiation. Although evidence was presented in appellant’s specification showing
that particular antioxidants are effective, the Board concluded that these beneficial results
would have been expected because one of the references taught a claimed antioxidant is
very efficient and provides better results compared with other prior art antioxidants.). 
In the instant case, the decrease lipemic and/or protein turbidity due the presence of DMSO was already known in the prior art. See Denny 034 supra. From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increase the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).



Applicant Argument
Applicant cites MPEP2145 regarding the rebuttal of prior art rejections including commercial success, long-felt need and failure of others as well as unexpectedly improved properties not present in the prior art. 
Examiner Response
Applicant has not shown any commercial success or that individuals were intensively working to solve a long felt need regarding lipemia.  To the contrary, the problem of reducing the lipemic effect by adding DMSO had already been solved by the prior art supra. The decrease lipemic and/or protein turbidity due the presence of DMSO was already known in the prior art. See Denny 034 supra. From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increase the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).
Applicant Argument
Applicant asserts unexpected results as a secondary consideration. Applicant points to Example 4 where the acetaminophen assay were carried out using the formulation of Table 1 and 2 was able to detect about 15.3 µg/ml. The assay was carried out in the presence of  Intralipid® at a concentration of 200 mg/dl.
The assay was then carried out with the formulation of Table 6 in which DMSO is present in a 12.5x excess. 2,5-dimethyl phenol was present at 3.75 g/L. Table 8 shows the tolerance of lipemia by the reformulated assay compared to the formulae of Tables 1 and 2. The experiment of Table 8 was carried out in the presence of Intralipid® (specification page 14). Applicant concludes that the data in Table 8 demonstrates a surprising and significant tolerance of lipemia by the reformulated assay as compared to the acetaminophen assay in the formulations of Tables 1 and 2.
Examiner Response
In response to Applicant's argument for the need to decrease lipids that are present in a sample for spectrophotometric assay and that DMSO successfully decreased the interference of lipemia in a spectrophotometric assay for acetaminophen, the effect of the reduction due turbidity interference caused by lipemia is already recognized by the prior art. See Denny 034 supra. Such a reduction in interference from lipemia would reasonably  extend to other assays, including the instant assay, because the effect of the DMSO is on the lipemic effect of the fat molecules which are present especially  in aqueous serum samples. That is, the effect is on the decrease due to absorbance of fat molecules and not the identity of the substrate for the assay.
From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increases the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).
The MPEP sates the following:
MEPE 716.02 (c) II states the following which regard to expected beneficial results which are evidence of obviousness:
 “Expected beneficial results are evidence of obviousness of a claimed invention, just as
unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d
535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel
solubility accomplished by adding an acidic buffering agent to a fluoride containing
dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13
USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a
process of sterilizing a polyolefinic composition which contains an antioxidant with high-
energy radiation. Although evidence was presented in appellant’s specification showing
that particular antioxidants are effective, the Board concluded that these beneficial results
would have been expected because one of the references taught a claimed antioxidant is
very efficient and provides better results compared with other prior art antioxidants.). 
In the instant case, the decrease lipemic and/or protein turbidity due the presence of DMSO was already known in the prior art. See Denny 034 supra.
Even if there is a showing of unexpected results, there are several factors to be considered.
MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

In the instant case, Applicant has demonstrated the effectiveness of DMSO at one concentration (a 12.5x excess) and a single chromophore concentration. Therefore, even if the results where unexpected (which they are not for the reasons stated supra regarding expected beneficial results which are evidence of obviousness for the reasons stated supra) the results are not commensurate in scope with the claims in which the concentration of two essential components are limitless.
Applicant Argument
Applicant notes what the Examiner states as not being taught by Bulger and notes the teachings of Denny and Kang. Applicant notes that the substrate in Kang is vitamin D3 and not the chromophore as instantly claimed and asserts that Kang’s teaching of dissolving the substrate (Vitamin D3) in DMSO is not relevant to Applicant’s bioconversion process of a chromophore.
Applicant asserts that Kang’s teaching is analogous to the first step of Applicant claims where the acetaminophen is biocatalytically converted to the p-aminophenol by the enzyme aryl acylaminidase.  Applicant asserts that this is not relevant to the first step of Applicant’s claims because the claims do not require dissolving the substrate  (acetaminophen) in DMSO.
Applicant argues that the DMSO in Applicant’s claims is used to increase sensitivity of the colorimetric acid which is the detection of the p-aminophenol generated in step (i) by dissolving the xylenol chromophore in DMSO with a suitable  catalyst for catalyzing the oxidative coupling of the xylenol chromophore and the p-aminophenol. 
Examiner Response
Kang is relevant to Applicant’s methods because from Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increases the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).
Applicant Argument
Applicant cites Denny 370 at col. 3, lines 61-65 in which it is emphasized that solubilizing the chromagen in its acid-form eliminated interference from protein in serum. Applicant cites that interference from lipemia in serum remains in Denny’s method. Applicant cites Denny 370 at  col. 7, lines 46-47. 
Applicant asserts that the dissolution of the xylenol chromophore in DMSO provides the surprising and significant tolerance of lipemia.
Applicant argues that because Bulger’s biocatalytic conversion step of acetaminophen to p-aminophenol as recited in the instant claims does not require dissolving the substrate in DMSO, Kang’s teaching of dissolving the substrate (vitamin D3 in DMSO for R2 with respect to biocatalytic conversion step does not provide motivation to modify Bulger’s colorimetric step by pre-dissolving the xylenol chromophore in DMSO for reagent R2. 
Applicant asserts that Denny’s use of DMSO does not solve the problem of lipemia in serum and does not provide motivation to modify Bulger’s colorimetric assay by pre-dissolving the xylenol chromophore in DMSO for reagent R2.
Examiner Response
Denny 340 teaches that the presence of DMSO in any assay with a chromophore decreases the effect of lipemia in the assay supra. Hence, the ordinary artisan is motivated to pre-dissolve the chromophore to increase its solubility and thus availability for the coupling reaction as well as to decrease the overall effect of lipemia in the assay.
Regarding Denny 370 at col. 7, lines 46-47, Denny 370 teaches that “lipemia in serum can still cause error due to turbidity”  (col. 7, lines 46-47). This may be true of any assay in serum with a high content of fat molecules that cause the lipemic effect. It is noted in Table 7 that the Intralipid® concentration was selected with “no significant interference” for the testing of the acetaminophen level. Thus, Intralipid® appears to be an additive to simulate lipemia and not actually a serum sample. Thus, the specification selected optimized conditions (a “concentration with no significant interference”) to carry out the assay and not those based on a sample that is obtained from serum and its attendant effects. 
Thus, Kang shows that DMSO aids in solubilizing an insoluble molecule  for reactions. This is analogous to solubilizing the chromogen for the oxidative coupling to the p-amino phenol.  Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-dissolve the xylenol chromophore in DMSO for reagent R2 in the kit of Bulger where the xylenol chromophore is pre-dissolved for the method of Bulger. The ordinary artisan would have been motivated to do so because the use of DMSO improves the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component in a composition. Furthermore, it is known that DMSO minimizes  the effects of turbidity caused by proteins and/or lipemia. Such a minimization of  turbidity results in  the  quantification of the absorbance due to only the chromophore. 

Double Patenting
Claims 1-35 and 39-41  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8236519 in view of Keith et al. (National Toxicology Program’s Chemical Solubility Compendium (1992; cited in the IDS), Kang  et al. (US 20120064584), and Denny 4224034 (Denny 034)  and Denny (US 5151370).
Claim 1 of ‘519 which includes all of the limitations of claim 6 of ‘519 is drawn to:
A kit for determining the concentration of acetaminophen in a sample, the kit comprising: a first reagent (R1) comprising an aryl acylamidase for hydrolyzing acetaminophen to p-aminophenol; a second reagent (R2) comprising a xylenol chromophore for oxidative coupling to the p-aminophenol; and a suitable catalyst for catalyzing the oxidative coupling of the xylenol chromophore and the p-aminophenol,
wherein the xylenol chromophore is 2,5-dimethylphenol and the catalyst is hydrated MnCl2, instant claim 1, in part. 
Claims 4-21 of ‘519 correspond to instant claims 2-18, respectively.
Regarding the instant method steps, the instructions of claim 9 of ‘519 make the claimed methods obvious where the instructions of ‘519 comprise:
contacting the sample with R1 and a first suitable diluent to form a hydrolysis solution; incubating the hydrolysis solution to permit a hydrolysis reaction, wherein acetaminophen in the sample is converted to p-aminophenol; contacting the hydrolysis solution with R2 and a second suitable diluent to form an oxidative coupling solution; incubating the oxidative coupling solution to permit an oxidative coupling reaction, wherein the xylenol chromophore is coupled to the p-aminophenol in the presence of the catalyst to form a colored product; and determining the amount of the colored product formed, wherein the amount of the colored product is proportional to the amount of acetaminophen initially present in the sample, as in instant claims 19,  25 and 41, in part. The kit components of claims 2-5 and 7-20 of ‘591 make obvious the limitations of instant claims 20-24, 26-35, 39 and 41 because claims 2-5 and 7-20 of ‘591 define appropriate concentrations of the reagents R1 and R2 and further components necessary to carry out the methods of instant method claims. 
The claims of ‘519 do not teach that the  dimethylphenol such as 2,5-dimethylphenol  of R2 is dissolved in DMSO in the kit or pre-dissolved in DMSO for the method.
The disclosures by Denny 370, Keith, Kang  and Denny 034 are discussed supra. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dissolve the xylenol chromophore in DMSO for reagent R2 in the kit of ‘519 where the xylenol chromophore is pre-dissolved for the method of ‘519. The ordinary artisan would have been motivated to do so because the use of DMSO to improve the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component in a composition. Furthermore, it is known that DMSO minimizes  the effects of turbidity caused by proteins and/or lipemia. Such a minimization of  turbidity results in  the  quantification of the absorbance due to only the chromophore. 
Thus, the use of DMSO in aqueous assays to decrease the effects of turbidity  due to lipemia and/or proteins and to improve the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component in a composition is the use of a known technique to improve a similar method in the same way (MPEP 2143 I C). From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increase the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34). This motivates the ordinary artisan to  dissolve the xylenol chromophore in DMSO prior to the assay method of Bulger in  order to solubilize the chromophore substrate to accelerate the reaction time with the added advantage of eliminating protein and/or lipemia interference. The ordinary artisan would have had a reasonable expectation that one could dissolve a xylenol chromophore in DMSO because Keith teaches this.
Regarding the ability of the kit to detect 15.1 µg/ml acetaminophen in the presence of 1000 mg/L of a sterile, non-pyrogenic fat emulation comprising 20% soybean oil, 1.2% egg yolk, phospholipids, 2.25% glycerin and for injection (previously identified in the claim as Intralipid®), this would be a natural outcome of the use of the kit because the same reagents are being used in R1 and R2 as claimed.
Claims 1-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8715952 in view of Keith et al. (National Toxicology Program’s Chemical Solubility Compendium (1992; cited in the IDS), Kang  et al. (US 20120064584),  Denny (US 5151370) and Denny 4224034 (Denny 034).
Regarding the instant method claims 19-41, these claims correspond to instant claims 1-16 and 18-23 of ‘952, respectively.
The claims of ‘952 do not teach that the  xylenol chromophore such as 2,5-dimethylphenol  of R2 is pre-dissolved in DMSO.
The disclosures by Denny 370, Keith, Kang  and Deny 034 are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dissolve the xylenol chromophore, such as 2,5-dimethylphenol, in DMSO such that the chromophore is pre-dissolved in DMSO in reagent R2 in the invention of the claims of ‘592. The ordinary artisan would have been motivated to do so because the use of DMSO to improve the solubility of an organic chromophore for a biocatalytic reaction to determine the presence and/or concentration of a component is a composition is the use of a known technique to improve a similar method in the same way (MPEP 2143 I C). From Keith it was known that xylenol chromophores have poor solubility in an aqueous medium. Kang demonstrates that the addition of DMSO to a biocatalytic reaction to convert an insoluble substrate, Vitamin D3, into a derivative increases the production yield because the organic solvent aids in solubilizing the insoluble substrate. Denny 370 teaches that the  inclusion of DMSO into an assay for the determination of iron in serum provides multiple advantages by solubilizing the chromophore, eliminating interference for protein in serum and accelerating the reaction time. Denny 034 states that the use of DMSO in an aqueous systems for the determination of iron or its binding capacity has the effect of increased iron liberation, minimization of the effects of turbidity and/or lipemia and providing increased protein solubilization (col. 11, lines 29-34). This motivates the ordinary artisan to  dissolve the xylenol chromophore in DMSO prior to the assay method of ‘952 in  order to solubilize the chromophore substrate to accelerate the reaction time with the added advantage of eliminating protein interference. The ordinary artisan would have had a reasonable expectation that one could dissolve a xylenol chromophore, including a dimethylphenol, in DMSO because Keith teaches this.
Regarding the instant kit claims 1-18, the method claims of ‘952 as modified by Denny 370, Denny 034, Kang and Keith make the kit obvious. The ordinary artisan would have been motivated to make a kit comprising the reagents at the specified concentration levels with the additional claimed components as a kit because having the necessary reagents in a kit that is close at hand enables the ordinary artisan to carry out the claimed method in an efficient manner. The ordinary artisan would have had a reasonable expectation that one could make a kit of the claimed kit components at the specified concentration levels with the additional claimed components because they would be close at hand to carry out the claimed method.
Regarding the ability of the kit to detect 15.1 µg/ml acetaminophen in the presence of 1000 mg/L of a sterile, non-pyrogenic fat emulation comprising 20% soybean oil, 1.2% egg yolk, phospholipids, 2.25% glycerin and for injection (previously identified in the claim as Intralipid®), this would be a natural outcome of the use of the kit because the same reagents are being used in R1 and R2 as claimed.
Applicant Argument
Applicant traverses each of the nonstatutory ODP rejection but will consider filing a terminal disclaimer upon  the indication of allowable subject matter.
Examiner Response
The claims are rejected for the reasons stated supra.



Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/21/2022  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653